Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ruy Garcia-Zamor on March 5, 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1, line 12, “an elasticity” has been changed to - - a limit of elasticity- -.
Claim 1, line 13, “the” has been deleted.
Claim 9, line 12, “an elasticity” has been changed to - - a limit of elasticity- -.
Claim 9, line 13, “the” has been deleted.

Claim 11, line 12, “an elasticity” has been changed to - - a limit of elasticity- -.
Claim 11, line 12, “the” has been deleted.
Claim 12 has been canceled. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious a rolling bearing with a first ring and a second ring, wherein one of the rings is made of metal powder that is sintered to densify and quenched to set a ring hardness with final properties of the ring being an elastic limit of 1200MPa and a tensile strength of 1500MPa (claim 11) and wherein the metal powder is 21NiCrMo2 (claim 1) or AISI 4620 (claim 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656